Title: General Orders, 12 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Monday 12th Augst 1782
                     Parole Dorchester
                     Countersigns Essex
                  Falmouth
                  The General notices with great complacency that strict obedience which has been paid to his recommendations, respecting fitting and putting on the clothing, cocking and decorating the hats, as well as giving almost every other article a martial and uniform appearance—Notwithstanding the troops are verging so near to perfection some small improvements may yet be made—to wear the hair out or tied in the same manner throughout a whole corps would still be a very considerable ornament—Where it cannot be done in a regiment simularity in a company would add extremely to the beauty of it.
                  At general inspections and reviews two pounds of flour and half a pound of rendered Tallow per hundred men may be drawn from the Contractors for dressing the hair, upon returns of the number & certificates of the use, signed by commanding officers of brigades, countersigned by the inspector, and an order given thereon by the general next in command to the commander in cheif, shall be a sufficient voucher for the Contractor for the delivery—This gratuitous supply to cease when ever the troops shall be enabled to procure it in another way.
                  For Fatigue tomorrow the 9th Massachusetts regiment.
               